Citation Nr: 0027630	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right wrist fracture, post-traumatic 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran had active military service from January to July 
1963 and from January to July 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that awarded a 10 percent disability 
rating for the veteran's service-connected right wrist 
condition. 

In May 1998, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
evaluation for her psychiatric disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDING OF FACT

The veteran's service-connected right wrist disorder is 
characterized by subjective complaints of pain, including on 
use, and objective findings of 3.5/5 muscle strength, an 
anatomical defect of the right ulnar styloid process, x-ray 
evidence of arthritis, and range of motion findings of 
flexion to 60 degrees, dorsiflexion to 35 degrees, and 
supination and pronation to 45 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of a right wrist fracture, post-
traumatic osteoarthritis, are not met.  38 U.S.C.A. §§ 1155 
and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5213, 
5214, and 5215 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

During service in February 1973, the veteran sustained trauma 
to his right forearm in a jeep accident.  A fracture of the 
distal radius with volar dislocation of the carpus was 
diagnosed.  He underwent closed reduction of a fracture 
dislocation of the distal radius and carpus.

The RO awarded service connection for residuals of a fracture 
of the right wrist in October 1974.  A noncompensable 
disability rating was assigned under Diagnostic Code 5215, 
effective from October 1973.  

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected right 
wrist condition in May 1995.  He stated that he could not 
handle weights more than five pounds and that his wrist 
bothered him when he was writing or driving.  Further, the 
veteran stated that his wrist condition was a factor in his 
retirement from his job as a title searcher in March 1994.

The RO obtained the veteran's VA treatment records dated from 
1993 to 1994.  In March 1993, he complained of right wrist 
pain, including ulnar hand and arm pain up to the posterior 
forearm.  X-rays of the wrist were normal.  The examiner 
diagnosed a symptomatic right wrist joint.

Upon VA examination in January 1996, the veteran complained 
of pain in the right wrist, ulnar side, with loss of strength 
of the hand, swelling, and limitation of motion.  He stated 
that objects fell from his right hand.  The examiner noted an 
anatomical defect of the right wrist with a very prominent 
right ulnar styloid process.  The veteran could touch the tip 
of the right thumb with the tips of the right index, ring, 
and middle fingers without problems.  He could also touch 
with the tips of the right index, middle, ring, and little 
fingers the median transverse fold of the palm of the right 
hand.  Right hand muscle strength showed mild weakness, 
graded as 4/5.  There was no muscle atrophy of the right 
hand.  Range of motion of the right wrist was flexion to 60 
degrees and dorsiflexion to 48 degrees.  X-rays showed post-
traumatic osteoarthritis of the radial carpal joint.  The 
examiner diagnosed residuals of a right wrist fracture and 
post-traumatic osteoarthritis of the right wrist.

In February 1996, the RO awarded a 10 percent disability 
rating for the veteran's service-connected right wrist 
condition pursuant to Diagnostic Codes 5003-8516, effective 
from May 1995.

The veteran was examined by Dr. E. Bonilla Torres in March 
1996.  His complaints included constant, pressure-like, right 
wrist pain.  The pain was worsened by movements of the wrist 
and hand.  It was localized to the right wrist without 
radiation.  The pain interfered with movements of the right 
hand, such as hammering, driving, writing, and typing.  Dr. 
Bonilla noted that sensation and reflexes were normal.  There 
was prominence of the right ulnar styloid process.  The 
veteran had limitation of dorsiflexion, flexion, and 
adduction of the right wrist.  Circumference of the right 
wrist was one centimeter larger than the left wrist.  Dr. 
Bonilla diagnosed status post right wrist fracture.

The veteran underwent VA general medical examination in April 
1998.  He complained of frequent right wrist pain for which 
he took Motrin.  It was reported that he is right handed.  
The examiner diagnosed a history of a right wrist fracture.

In May 1998, the veteran testified at a personal hearing 
before the Board.  He stated that he was retired from his job 
as a title searcher, where he had worked for 33 years.  His 
job required that he write and drive, and his right hand 
became swollen.  He was not able to do home repairs because 
of his wrist.  He took Motrin for pain, which was helpful.  
He was unable to lift heavy objects or completely close his 
hand.  He complained of loss of strength, endurance, and 
coordination, and limitation of motion because of pain.    

Additional VA treatment records dated from 1998 to 1999 were 
associated with the claims folder.  In November 1998, the 
veteran was diagnosed as having right hand second digit 
trigger finger.  He underwent surgery for correction of the 
condition in June 1999.

The veteran was re-examined by VA in October 1999.  He 
complained of problems closing his right hand, numbness, 
moderate localized pain on the lateral right wrist dorsal 
aspect, and pain in the palm of his hand at his surgical 
site.  Precipitating factors included writing, doing yard 
chores, using a hammer, and adjusting with tools for 
mechanics and plumbing.  He stated that he was not able to 
fix his car and had difficulty driving.  He reported good 
pain control with Motrin.

On physical examination, the examiner noted a very prominent 
anatomical defect of the right ulnar styloid process.  The 
veteran could touch with the tip of the right thumb the tips 
of all fingers of the right hand.  He could also touch with 
the tips of all fingers of the right hand the median 
transverse fold of the palm of the right hand.  Right hand 
muscle strength was graded as 3.5/5.  Range of motion of the 
right wrist was flexion to 60 degrees and dorsiflexion to 35 
degrees.  Forearm supination and pronation was to 45 degrees.  
Nerve conduction studies (NCS) in November 1999 showed 
bilateral severe carpal tunnel syndrome.  The examiner 
diagnosed residuals of a right wrist fracture, post-traumatic 
osteoarthritis; carpal tunnel syndrome from VA medical 
records; status post surgical release of right hand second 
digit trigger finger; and bilateral severe carpal tunnel 
syndrome shown on electrodiagnostic studies in November 1999.  

After careful review of the claims file, the examiner 
concluded that the veteran's carpal tunnel syndrome and right 
second digit trigger finger were not etiologically related to 
his service-connected residuals of a right wrist fracture.  
The examiner further stated that the only objective findings 
related to the right wrist fracture was the prominent right 
ulnar styloid process and that it was impossible to separate 
the other subjective and objective findings from the service-
connected condition because there were two nonservice-
connected conditions overshadowing the service-connected 
condition.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain and functional loss in his right wrist.  
Therefore, he has satisfied the initial burden of presenting 
a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of medical records 
regarding treatment for the veteran's right wrist that the RO 
failed to obtain.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  Moreover, there is sufficient medical evidence of 
record to rate the veteran's service-connected wrist disorder 
properly.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The veteran's service-connected right wrist disorder has been 
assigned a 10 percent rating under Diagnostic Code 5003-8516.  
The hyphenated diagnostic code in this case indicates that 
the veteran's service-connected disorder is rated as 
arthritis  under Diagnostic Code 5003 and paralysis of the 
ulnar nerve under Diagnostic Code 8516.  See 38 C.F.R. §  
4.27 (1999).  However, the VA examiner in October 1999 
specifically concluded that the veteran's neurological 
condition, i.e., carpal tunnel syndrome, was not related to 
his service-connected residuals of a right wrist fracture 
with post-traumatic osteoarthritis.  As there are no 
neurological residuals associated with the veteran's service-
connected condition, the Board finds that Diagnostic Codes 
5003 is the more appropriate diagnostic code in this case.  
Consideration of Diagnostic Code 8516 is not warranted.  The 
October 1999 VA examiner also concluded that the veteran's 
trigger finger condition was not related to his service-
connected right wrist disorder.  Accordingly, consideration 
of Diagnostic Codes 5216 to 5227 is not warranted.

The veteran has been diagnosed as having post-traumatic 
osteoarthritis of the right wrist.  Evaluations under 
Diagnostic Code 5010 for post-traumatic arthritis are based 
on the criteria for Code 5003 (degenerative arthritis), and 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Codes 5200, et. seq. 
(1999).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate code, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  See Diagnostic 
Code 5003.  For the purpose of rating disability by 
arthritis, the wrist is considered a major joint.  38 C.F.R. 
§ 4.45(f) (1999).  In the absence of limitation of motion, a 
10 percent rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

The only disability rating available under Diagnostic Code 
5003 is 10 percent, unless arthritis in two or more major 
joints or minor joint groups is service-connected.  Since 
arthritis of only one major joint is service-connected, the 
veteran cannot be assigned an increased rating under 
Diagnostic Code 5003.  Therefore, the Board will consider 
whether he can be assigned a higher evaluation for his right 
wrist disability under other diagnostic codes pertaining to 
wrist disorders.

The evidence shows that the veteran is right-handed dominant, 
so impairment of his right wrist is rated as impairment of 
the major extremity.  Under Code 5214, a 30 percent 
disability rating is warranted for favorable ankylosis of the 
wrist.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The medical evidence indicates 
that the veteran does not have ankylosis of the right wrist.  
He is able to move it, albeit with limitation, so it is 
clearly not ankylosed.

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  The 
regulations define normal range of motion for the wrist as 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (1999).  

Diagnostic Code 5213 provides a 10 percent rating for 
limitation of supination of the forearm to 30 degrees or 
less.  Limitation of pronation of the forearm warrants a 20 
percent rating if motion is lost beyond the last quarter of 
the arc and the hand does not approach full pronation.  
Motion lost beyond the middle of arc warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (1999).
The regulations define normal range of motion for the forearm 
as pronation to 80 degrees and supination to 85 degrees.  
38 C.F.R. § 4.71, Plate I (1999).

Here, the medical evidence shows limitation of motion of the 
right wrist.  The limitation of motion is not great enough, 
however, to warrant assignment of a compensable rating under 
Diagnostic Code 5215 or 5213.  The veteran did not have 
dorsiflexion of less than 15 degrees, and his limitation of 
palmar flexion was not in line with the forearm.  Nor was 
supination limited to less than 30 degrees or pronation lost 
beyond the last quarter of the arc.  To the contrary, recent 
range of motion of the right wrist was flexion to 60 degrees; 
dorsiflexion to 35 degrees; and forearm supination and 
pronation to 45 degrees.  Therefore, a compensable rating 
under Diagnostic Code 5215 or 5213 is not warranted.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

As discussed above, the veteran does not have limitation of 
motion of the right wrist to the required degree for 
assignment of a compensable disability rating under 
Diagnostic Code 5215 or 5213.  However, the medical evidence 
provides support for finding that additional functional 
limitation may occur with pain on use or during flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The veteran's primary 
complaint regarding his right wrist condition was pain, 
especially with use.  There are objective findings of 
arthritis, slightly decreased strength, and deformity of the 
right ulnar styloid process.  It is on this basis that the 
veteran's 10 percent rating is supportable.  The 1996 and 
1999 range of motion findings, standing alone, would not 
warrant a compensable rating.  However, based on evidence of 
pain and functional loss, and giving the benefit of every 
doubt to the veteran, the evidence shows that the veteran's 
right wrist disability is productive of disability warranting 
assignment of a 10 percent evaluation, even though the 
schedular criteria for such an evaluation are not met.

The maximum disability rating available under Diagnostic Code 
5215 is 10 percent, so a higher rating cannot be assigned 
under this code.  As discussed above, Diagnostic Code 5214 
does not apply in this case.  The veteran has pronation and 
supination to 45 degrees; therefore, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5213.  His 
complaints of pain on motion and functional loss are 
compensated by the assignment of a 10 percent rating, as 
discussed above. 

The Board notes that the medical evidence indicates that the 
veteran has a deformity of the ulnar styloid process.  
Diagnostic codes concerning impairment of the radius or ulna 
would not result in a higher disability rating in this case.  
Diagnostic Code 5211 for impairment of the ulna provides a 10 
percent disability rating where there is malunion and bad 
alignment and a 20 percent disability rating where there is 
nonunion in the lower half of the ulna.  Diagnostic Code 5212 
for impairment of the radius provides a 10 percent disability 
rating where there is malunion and bad alignment and a 20 
percent disability rating where there is nonunion in the 
upper half of the radius.  The medical evidence does not 
indicate that the veteran has either malunion or nonunion of 
the right ulna or radius.  There is no indication in the 
medical evidence that the veteran's right arm is not aligned 
properly.

Accordingly, the 10 percent disability rating assigned for 
the veteran's right wrist disorder is appropriate.  The Board 
has considered the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his right wrist disability.  The medical evidence 
does not show the presence of more severe symptoms that would 
warrant an increased rating.  Therefore, the preponderance of 
the evidence is against a rating higher than 10 percent for 
the veteran's right wrist disorder.  The Board has considered 
all potentially applicable diagnostic codes, as discussed 
above.


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a right wrist fracture, post-traumatic 
osteoarthritis is denied.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 

